 1   Marc L. Godino (State Bar No. 182689)
     Email: mgodino@glancylaw.com
 2   GLANCY PRONGAY & MURRAY
     1925 Century Park East, Suite 2100
 3
     Los Angeles, CA 90067
 4   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 5
     Rosemary M. Rivas (State Bar No. 209147)
 6   Email: rrivas@zlk.com
     LEVI & KORSINSKY, LLP
 7
     388 Market Street, Suite 1300
 8   San Francisco, California 94111
     Telephone: (415) 373-1671
 9   Facsimile: (415) 484-1294
10   Counsel for Plaintiffs Diana Vallarta and Lisa Salmons
11
                                  UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                          OAKLAND DIVISION
14

15   DIANA VALLARTA and LISA SALMONS, on                  Case No. 4:19-CV-05895-HSG
     behalf of themselves and all others similarly
16   situated,                                            ORDER ON PLAINTIFFS’
                                                          ADMINISTRATIVE MOTION FOR LEAVE
17          Plaintiffs,                                   TO FILE SURREPLY IN SUPPORT OF
                                                          PLAINTIFFS’ OPPOSITION TO
18
     vs.                                                  DEFENDANT’S MOTION TO DISMISS
19                                                        PLAINTIFFS’ CLASS ACTION
     UNITED AIRLINES, INC.,                               COMPLAINT
20
            Defendant.
21

22

23

24

25

26

27

28

       ORDER ON PLAINTIFFS’ ADMINISTRATIVE MOTION FOR LEAVE TO FILE SURREPLY
       IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO
                      DISMISS PLAINTIFFS’ CLASS ACTION COMPLAINT
                                Case No. 4:19-CV-05895-HSG
 1          Having considered Plaintiffs’ Administrative Motion for Leave to File Surreply in Support of

 2   Plaintiffs’ Opposition to Defendant’s Motion to Dismiss Plaintiffs’ Class Action Complaint, IT IS

 3   HEREBY ORDERED that Plaintiffs’ Motion is DENIED.
            It is so ORDERED.
 4

 5
     DATED: February 12, 2020                  __________________________________
 6                                             The Honorable Haywood S. Gilliam, Jr.
                                               United States District Court
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
       ORDER ON PLAINTIFFS’ ADMINISTRATIVE MOTION FOR LEAVE TO FILE SURREPLY
       IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO
                      DISMISS PLAINTIFFS’ CLASS ACTION COMPLAINT
                                Case No. 4:19-CV-05895-HSG
